DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 27, 2018. Claims 1 through 25 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
means for aggregating data… in claim 25.
means for detecting a trigger… in claim 25.
means for performing, in response to the trigger, a reconfiguration action… in claim 25. 
The sufficient structure for each of the above mentioned limitations includes the configurable circuit and the one or more physical logic units found in the body of claim 25. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f), it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
More specifically, the structure found for these limitations is the configurable circuit and/or the physical logic units both of which are already recited in the body of the claim. If 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 11-13, 21-23, and 25 along with the corresponding dependent claims 4-10, 14-20, and 24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites detect a trigger indicative of a defect in the configurable circuit, the defect identified as a function of the aggregated data; and perform, in response to the trigger, a reconfiguration action on the configurable circuit to repair the defect. The use of the term “in” found in the first recited limitation here and the term “on” found in the second limitation renders the claim unclear, because it is unclear if there is a defect in or on the configurable circuit. Term consistency is required. Claims 11, 21, and 25 are rejected under similar reasoning. 
Claims 2 and 3 each recites one or more services. It is unclear if the two limitations are the same limitation or are intended to be different limitations. Likewise, claims 12 and 13 along with 22 and 23 are unclear for similar reasoning. 
Claim 3 recites one or more services and a service. It is unclear if the service is one of the one or more services or if the service is a separate service. Claims 13 and 23 are unclear for similar reasoning. 

Claims 2, 12, and 22 each recites the limitation the one or more sensors.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 along with claims 12-20 which depend therefrom are rejected under 35 U.S.C. 101, because the claimed invention is not directed toward a statutory category of invention. Specifically, claim 11 fails to recite a processor which prevents the claim from falling into a statutory category. Applicant should amend to include a processor in the preamble. 

Allowable Subject Matter
Claims 1-25 are allowable over the prior art. 

The following is a statement of reasons for the indication of allowable subject matter: the combination of steps which require reconfiguring a configurable circuit board to repair a defect which was detected based on a trigger found as a function of collected data from a plurality of sensors. More specifically, the prior art neither teaches nor discloses detecting a triggered defect in a configurable circuit based on collected data from a plurality of sensors. 

Examiner notes that the above 35 U.S.C. 101 and 35 U.S.C. 112(b) rejections must be remedied prior to allowance of each of claims 1-25. 


Conclusion
The closest prior art not cited above includes Pat. No. 8,711,161 which relates to a memory cell reconfiguration process to repair the memory and Pat. No. 8,732,644 which relates to enabling configuration of functional components within an integrated circuits. Additionally, a large variety of other relevant art includes art relating to the collection of data for determining downloadable upgrades. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/JAMES M MCPHERSON/Examiner, Art Unit 3663